area and who matched the description of the suspect given by the first
                officer. Lopez's identification card, Visa card, and bible were found in the
                car his coconspirator was stopped in as he fled the scene. An acquaintance
                of Lopez testified that she lent the car to him months earlier. Finally, the
                victims testified as to the value of various items taken during the
                burglary. From this evidence, a rational juror could reasonably infer that
                Lopez committed the charged offenses. See NRS 199.480; NRS 205.060(1);
                NRS 205.220(1)(a) (1997); 1 see also NRS 205.251. It is for the jury to
                determine the weight and credibility to give conflicting testimony, and the
                jury's verdict will not be disturbed on appeal where, as here, substantial
                evidence supports the verdict.   See Bolden v. State, 97 Nev. 71, 73, 624
                P.2d 20, 20 (1981).
                            Second, Lopez asserts that the district court erred by denying
                his Batson challenge to the State's peremptory challenge of the only
                African-American male in the venire. See Batson v. Kentucky, 476 U.S. 79
                (1986). The district court concluded that Lopez did not demonstrate a
                prima facie case of racial discrimination and Lopez fails to demonstrate
                that the district court's conclusion was in error. See Johnson v. California,
                545 U.S. 162, 169 (2005) (a prima facie showing of discrimination is made
                when "the sum of the proffered facts gives rise to an inference of
                discriminatory purpose" (internal quotation marks omitted)); Batson, 476
                U.S. at 96-97; Diomampo v. State, 124 Nev. 414, 422-23, 185 P.3d 1031,
                1036-37 (2008) (the district court's determination regarding



                      1 Because  Lopez committed his offenses on January 11, 2011, prior to
                the effective date of the current version of NRS 205.220, the prior version
                of the statute controls. See 1997 Nev. Stat., ch. 150, § 12, at 341.

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                discriminatory intent is afforded significant deference on appellate
                review).
                               Third, Lopez argues that the district court erred by allowing a
                lay witness to testify as an expert because the witness was not noticed as
                an expert under NRS 174.234(2)-(3). Even assuming that the witness's
                testimony was expert testimony, we conclude that the error was harmless
                in light of the substantial evidence of Lopez's guilt.     See NRS 178.598;
                Mclellan v. State, 124 Nev. 263, 269-71, 182 P.3d 106, 111-12 (2008)
                (discussing harmless error standard).
                               Fourth, Lopez argues that the district court erred by declining
                to give the jury his proposed instruction on eyewitness identification
                testimony. "[S]pecific eyewitness identification instructions need not be
                given, and are duplicitous of the general instructions on credibility of
                witnesses and proof beyond a reasonable doubt." Nevius v. State, 101 Nev.
                238, 248-49, 699 P.2d 1053, 1060 (1985). The jury here was properly
                instructed regarding the reasonable doubt standard and witness
                credibility. Therefore, we conclude that the district court did not abuse its
                discretion by declining to give the proffered instruction.    See Cortinas v.
                State, 124 Nev. 1013, 1019, 195 P.3d 315, 319 (2008).
                               Fifth, Lopez contends that the district court erred by
                instructing the jury that the "carrying away" element of larceny is met by
                "   any removal of the property from the place where it was kept or placed by
                the owner, done with the specific intent to deprive the owner permanently
                of his property, whereby the perpetrator obtains possession and control of
                the property for any period of time." We conclude that Lopez fails to
                demonstrate that the district court abused its discretion by giving this
                instruction. See Walker v. Sheriff, 93 Nev. 298, 300, 565 P.2d 326, 326-27

SUPREME COURT
        OF
     NEVADA

                                                        3
(0) 1947A
                (1977) (noting that asportation requires only a slight movement); see also,
                e.g., People v. Duran, 106 Cal. Rptr. 2d 812, 816 (Ct. App. , 2001); In re
                D.K., 684 S.E.2d 522, 524 (N.C. Ct. App. 2009); State v. Moultrie, 322
                S.E.2d 663, 664 (S.C. 1984) (the slightest movement of the stolen property
                satisfies the asportation requirement; it is not necessary to prove that
                items were removed from the premises). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                   ofei           J.
                                                  Douglas




                cc:   Hon. David B. Barker, District Judge
                      Blaine D. Beckstead
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Preston Lopez




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    4